 



EXHIBIT 10.13

IMATION CORP.

DIRECTORS COMPENSATION PROGRAM
EFFECTIVE MAY 4, 2005

SECTION 1. PURPOSE

     (a) The purpose of the Program is to attract and retain well-qualified
persons for service as nonemployee directors of the Company and to promote
identity of interest between directors and stockholders of the Company. The
Program is designed and intended to comply with Rule 16b-3 under the Securities
Exchange Act of 1934, as amended, as such Rule may be amended from time to time,
and shall be interpreted in a manner consistent with the requirements thereof,
as now or hereafter construed, interpreted and applied by regulations, rulings
and cases.

     (b) The Program is also intended to comply in form and operation with
Section 409A of the Internal Revenue Code.

SECTION 2. DEFINITIONS

          The following words and phrases have the meaning indicated below,
unless the context clearly indicates otherwise.

     (a) “Accounting Date” means the first business day following the annual
meeting of stockholders of the Company.

     (b) “Basic Fee” means the annual retainer payable to an Eligible Director
at the annual rate in effect on the Accounting Date for such Eligible Director’s
services on the Board (exclusive of any Chairperson Fee, Lead Director Fee or
Meeting Fees.)

     (c) “Board” means the Board of Directors of the Company.

     (d) “Chairperson Fee” means the annual retainer payable to an Eligible
Director at the annual rate in effect on the Accounting Date for such Eligible
Director’s services as the chairperson of any committee of the Board.

     (e) “Change in Control” has the meaning given it in Section 8(b) to the
extent it is consistent with and satisfies the definition of “Change of Control”
under Code section 409A.

     (f) “Change in Control Price” of the Common Stock shall equal the higher of
(i) if applicable, the price paid for the Common Stock in the transaction
constituting a Change in Control and (ii) the Fair Market Value of the Common
Stock as of the last trading day preceding the date of the Change in Control.

 



--------------------------------------------------------------------------------



 



     (g) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations or binding rules promulgated thereunder.

     (h) “Committee” means the Compensation Committee of the Board.

     (i) “Common Stock” means the common stock, par value $.01 per share, of the
Company.

     (j) “Company” means Imation Corp.

     (k) “Dividend Equivalent Credit” has the meaning given it in Section 7(b).

     (l) “Election Form” means the Election Form attached as Exhibit B hereto or
such other form as may be deemed acceptable by the Secretary of the Company from
time to time.

     (m) “Eligible Director” means each member of the Board who is not at the
time of reference an employee of the Company or any of its subsidiaries.

     (n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     (o) “Fair Market Value” as of any date means, the fair market value as
defined under the Stock Plan.

     (p) “Lead Director Fee” means the annual retainer payable to the Eligible
Director who is selected to be the lead director at the annual rate in effect on
the Accounting Date for such Eligible Director’s services as the lead director.

     (q) “Meeting Fees” means the amounts payable to an Eligible Director in
arrears on any Quarterly Payment Date for attendance at meetings or
participation in teleconferences of the Board or any committee of the Board
(exclusive of any Basic Fee, Chairperson Fee or Lead Director Fee).

     (r) “Program” means the Company’s Directors Compensation Program, as
amended from time to time.

     (s) “Proration Fraction” means a fraction, the numerator of which is the
number of days from the date an Eligible Director first becomes an Eligible
Director to the date of the next succeeding annual meeting of stockholders and
the denominator of which is 365.

     (t) “Quarterly Payment Date” means the date established by the Company from
time to time for payment, in arrears, of all Meeting Fees earned by Eligible
Directors during the preceding calendar quarter, provided such date shall not be
later than two and one-half (21/2) months from the end of such calendar quarter.

     (u) “Restricted Stock Unit” means a right to receive payment of one share
of Common Stock in accordance with the conditions set forth in Section 7 hereof
or conditions established by the Committee.

2



--------------------------------------------------------------------------------



 



     (v) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as such Rule may
be amended from time to time.

     (w) “Stock Plan” means the then current stock incentive plan of the Company
used to grant stock based awards to Eligible Directors.

SECTION 3. ADMINISTRATION

     (a) The Program shall be administered by the Committee.

     (b) In administering the Program, it will be necessary to follow various
laws and regulations. It may be necessary from time to time to change or waive
requirements of the Program to conform with the law, to meet special
circumstances not anticipated or covered in the Program, or to carry on
successful operation of the Program, and in connection therewith, the Committee
shall have the full power and authority to:

     (i) Prescribe, amend, and rescind rules and regulations relating to the
Program, establish procedures deemed appropriate for its administration,
interpret the provisions of the Program, remedy ambiguities, and make any and
all other determinations not herein specifically authorized which may be
necessary or advisable for its effective administration;

     (ii) Make any amendments to or modifications of the Program which may be
required or necessary to make the Program set forth herein comply with the
provisions of any laws, federal or state, or any regulations issued thereunder,
and to cause the Company at its expense to take any action related to the
Program which may be required under such laws or regulations;

     (iii) Contest on behalf of the Eligible Directors or the Company, at the
sole discretion of the Committee and at the expense of the Company, any ruling
or decision on any issue related to the Program, and conduct any such contest
and any resulting litigation to a final determination, ruling, or decision; and

     (iv) Grant stock-based awards under the Program, as provided in Section 5
hereof.

     (c) Unless otherwise expressly provided in the Program, all designations,
determinations, interpretations and other decisions under or with respect to the
Program or any award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive and binding upon any Eligible
Director or beneficiary, and any employee of the Company.

SECTION 4. FEES/EXPENSES

     (a) Each Eligible Director who is first elected to the Board at, or who
continues to serve on the Board immediately following an annual meeting of
stockholders, is entitled to receive a Basic Fee and a Chairperson Fee for
serving as chairperson of a committee of the Board (as applicable).

3



--------------------------------------------------------------------------------



 



     (b) Any Eligible Director who is designated as the lead director is
entitled to receive a Lead Director Fee for services as the lead director.

     (c) Each Eligible Director who joins the Board or becomes a chairperson of
a committee of the Board or Lead Director after the annual meeting of
stockholders is entitled to receive a Basic Fee, Chairperson Fee or Lead
Director Fee (as applicable) multiplied by the Proration Fraction, as of the
date such Eligible Director first becomes an Eligible Director, chairperson of a
committee of the Board or Lead Director.

     (d) Each Eligible Director is entitled to receive a Meeting Fee for
attendance at a meeting of the Board or a Committee of the Board or
participation in a teleconference in lieu of such meeting. The Meeting Fees are
payable in arrears on the Quarterly Payment Date. Any member of the Board who
interviews a Board candidate shall be entitled to receive compensation in an
amount equal to the Meeting Fee for an in person Board meeting for each such
interview.

     (e) The current rate of the Basic Fee, Chairperson Fee, Lead Director Fee
and Meeting Fees are set forth on the attached Exhibit A, and may be amended
from time to time by the Board or any committee given responsibility for
determining Board of Director compensation.

     (f) Each Eligible Director is entitled to reimbursement for reasonable
travel costs of attending Board and committee meetings and interviews of Board
candidates. Such reimbursement shall be payable in cash after receipt of
documentation by the Company from such Eligible Director.

SECTION 5. ANNUAL GRANT OF STOCK BASED AWARD

     (a) Each Eligible Director who is first elected to the Board at, or
continues to serve on the Board immediately following an annual meeting of
stockholders shall be granted a stock based award (i.e., options, restricted
stock, etc.) as of the date of such meeting in type, proportion and amount to be
determined by the Committee and under, and in accordance with, the terms of the
Stock Plan.

     (b) Each Eligible Director who joins the Board after an annual meeting of
stockholders, shall be granted a stock based award pursuant to this Section 5 as
of the date such Eligible Director first becomes an Eligible Director based on
the number of whole shares of Common Stock equal to the number granted other
Eligible Directors at the time of the immediately preceding annual meeting of
stockholders, multiplied by the Proration Fraction.

     (c) Terms and conditions of stock based awards (such as grant price,
vesting schedule, etc.) shall be as determined by the Committee and under, and
in accordance with, the terms of the Stock Plan.

     (d) The amount and composition of the current annual stock based award are
set forth on the attached Exhibit A, which may be amended from time to time by
the Board or any committee given responsibility for determining Board of
Director compensation.

4



--------------------------------------------------------------------------------



 



SECTION 6. MATCHING GIFT PROGRAM

     Each Eligible Director is entitled to a matching gift from the Company of
up to $15,000 per calendar year to qualifying charitable institutions, prorated
for any calendar year that Eligible Director joins the Board. Each Eligible
Director must submit evidence of such gift to the Company and the Company will
send the matching contribution directly to the qualifying charitable institution
on behalf of the Eligible Director.

SECTION 7. ELECTIONS TO RECEIVE COMMON STOCK OR RESTRICTED STOCK UNITS

     (a) Elections.

     (i) Common Stock. Each Eligible Director who is not covered by clause (iii)
below, may elect to receive, in lieu of a cash payment for his or her Basic Fee,
Chairperson Fee, Lead Director Fee and/or Meeting Fees (or a portion thereof, as
elected by the Eligible Director), a number of shares of Common Stock (excluding
fractional shares, which shall be paid in cash (or carried over to the next
payment if an Eligible Director elects to be paid all in Common Stock)), which
is calculated by dividing his or her Basic Fee, Chairperson Fee, Lead Director
Fee and/or Meeting Fees (or a portion thereof), by the Fair Market Value of one
share of Common Stock on the Accounting Date or Quarterly Payment Date, as
applicable. To be effective, any such election shall be made by submitting a
completed and executed Election Form to the Secretary of the Company prior to
the relevant Accounting Date or Quarterly Payment Date, as applicable.

     (ii) Restricted Stock Units.

     (A) Each Eligible Director who is not covered by clause (iii) below, may
elect to receive, in lieu of cash payment for his or her Basic Fee, Chairperson
Fee, Lead Director Fee and/or Meeting Fees, Restricted Stock Units (including
fractional Restricted Stock Units) calculated by dividing his or her Basic Fee,
Chairperson Fee, Lead Director Fee and/or Meeting Fees (or a portion thereof, as
elected by the Eligible Director) for services to be performed in the following
the calendar year by the Fair Market Value of one share of Common Stock on the
Accounting Date or Quarterly Payment Date, as applicable. To be effective, any
such election relating to the Basic Fee, Chairperson Fee, Lead Director Fee or
Meeting Fees shall be made by submitting a completed and executed Election Form
to the Secretary of the Company prior to the calendar year in which the Eligible
Director wishes the election to be in effect and such election shall be
irrevocable for such calendar year.

     (B) Each Eligible Director who is not covered by clause (iii) below may
elect to receive, in lieu of cash payment for his or her Meeting Fees (or a
portion thereof, as elected by the Eligible Director), Restricted Stock Units
(including fractional Restricted Stock Units) calculated by dividing his or her
Meeting Fees (or portion thereof) by the Fair Market Value of one share of

5



--------------------------------------------------------------------------------



 



Common Stock on the Quarterly Payment Date. To be effective, any such election
relating to the Meeting Fees shall be made by submitting a completed and
executed Election Form to the Secretary of the Company prior to the calendar
year in which the Eligible Director wishes the election to be in effect and such
election shall be irrevocable for such calendar year.

     (iii) New Directors. Each Eligible Director who joins the Board between
annual meetings of stockholders may elect prior to first becoming an Eligible
Director to receive, in lieu of cash payment for his or her Basic Fee,
Chairperson Fee and/or Lead Director Fee, a number of shares of Common Stock
(excluding fractional shares, which shall be paid in cash (or carried over to
the next payment if an Eligible Director elects to be paid all in Common Stock))
and/or Restricted Stock Units (including fractional Restricted Stock Units) up
to the number which is calculated by (A) multiplying the sum of his or her Basic
Fee, Chairperson Fee, Lead Director Fee (or a portion thereof, as elected by the
Eligible Director) payable with respect to the time prior to the next annual
meeting of stockholders which the Eligible Director is first elected to the
Board by the Proration Fraction and (B) dividing the product resulting from
clause (A) by the Fair Market Value of one share of Common Stock on the date
that the Eligible Director becomes an Eligible Director. Each Eligible Director
may also elect to receive, in lieu of cash payment for his or her Meeting Fees
(or a portion thereof, as elected by the Eligible Director), Common Stock
(excluding fractional shares, which shall be paid in cash (or carried over to
the next payment if an Eligible Director elects to be paid all in Common Stock))
Restricted Stock Units (including fractional Restricted Stock Units) calculated
by dividing his or her Meeting Fees (or portion thereof) by the Fair Market
Value of one share of Common Stock on the Quarterly Payment Date. To be
effective, any such election shall be made by submitting a completed and
executed Election Form to the Secretary of the Company prior to the date that
the Eligible Director becomes an Director, and such Election Form shall be
irrevocable for that calendar year with respect to any election (or lack of
election) to receive Restricted Stock Units.

     (b) Restricted Stock Units.

     (i) Account. Upon the grant of Restricted Stock Units to an Eligible
Director, such units shall be credited to an account established for such
Eligible Director. Each Eligible Director shall receive an annual statement
showing the number of Restricted Stock Units that have been credited to the
Eligible Director’s account under the Program.

     (ii) Dividend Equivalent Credits. An Eligible Director’s account shall be
credited with Dividend Equivalent Credits equivalent to the amount of dividends
paid by the Company to holders of outstanding shares of Common Stock based on
the number of Restricted Stock Units credited to the Eligible Director’s account
on the dividend record date for             shares of Common Stock. Such
Dividend Equivalent Credit shall be converted into an equivalent number of
Restricted Stock Units (including fractional Restricted Stock Units) based on
the fair market value of one share of Common Stock on the related dividend
payment date and such Restricted Stock Units shall be subject to the same
distribution timing as the underlying Restricted Stock Units to which the
Dividend Equivalent Credits related. If a dividend is paid in cash, each
Eligible Director shall be credited, as of each applicable dividend payment
date, in accordance with the following formula:

6



--------------------------------------------------------------------------------



 



(A X B) / C

          in which “A” equals the number of Restricted Stock Units held by the
Eligible Director on the dividend record date, “B” equals the cash dividend per
share and “C” equals the Fair Market Value per share of Common Stock on the
dividend payment date. If a dividend is paid in property other than cash,
Dividend Equivalent Credits shall be credited, as of the applicable dividend
payment date, in accordance with the formula set forth above, except that “B”
shall equal the fair market value per share of the property that the Eligible
Director would have received in respect of the number of shares of Common Stock
equal to the number of Restricted Stock Units held by the Eligible Director as
of the dividend record date, had such shares been owned by the Eligible Director
as of the record date for such dividend.

     (iii) Time of Payment. All payments in respect of an Eligible Director’s
Restricted Stock Units shall be made as soon as practicable following the
earlier of (A) the Eligible Director’s death (B) the occurrence of a Change in
Control, and (C) the specific date the Eligible Director has elected to receive
payment pursuant to the applicable Election Form pursuant to which such Eligible
Director elected to receive such Restricted Stock Units in lieu of cash.

     (iv) Form of Payment. Payment in respect of Restricted Stock Units shall be
made in one lump sum payment in the form of shares of Common Stock. For purposes
of the preceding sentence, any payment made upon the occurrence of a Change in
Control in full or partial payment of Restricted Stock Units shall be made in
cash in an amount equal the Change in Control Price multiplied by the number of
Restricted Stock Units (including fractional units).

     (c) Stock Plan.

     All shares of Common Stock and all Restricted Stock Units awarded pursuant
to this Section 7 shall be awarded under, and in accordance with, the terms of
the Stock Plan. Restricted Stock Units awarded hereunder shall be considered
Other Stock-Based Awards under the Plan.

SECTION 8. CHANGE IN CONTROL

     (a) For purposes of this Section 8, the following words and phrases have
the meanings indicated below, unless the context clearly indicates otherwise:

     (i) “Person” shall have the meaning associated with that term as it is used
in Sections 13(d) and 14(d) of the Act.

     (ii) “Affiliates and Associates” shall have the meanings assigned to such
terms in Rule 12b-2 promulgated under Section 12 of the Act.

     (iii) “Act” shall mean the Securities Exchange Act of 1934.

7



--------------------------------------------------------------------------------



 



     (iv) “Continuing Directors” means directors whose appointment or election
is endorsed by a majority of the members of the Company’s Board prior to the
date of the appointment or election of such member.

     (b) For purposes of the Program, a Change in Control of the Company shall
be deemed to have occurred if:

     (i) any Person (together with its Affiliates and Associates), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person (together with its Affiliates
and Associates) or becomes the “beneficial owner” (as that term is defined in
Rule 13d-3 promulgated under the Act), directly or indirectly, of securities of
the Company representing thirty-five percent (35%) or more of the combined
voting power of the Company’s then outstanding securities; or

     (ii) the Continuing Directors of the Company’s Board shall at any time fail
to constitute a majority of the members of such Board.

SECTION 9. AMENDMENT; TERMINATION

          The Board may at any time and from time to time alter, amend, suspend,
or terminate the Program in whole or in part; provided, however, that no
amendment which requires stockholder approval in order for the exemptions
available under Rule 16b-3 to be applicable to the Program and the Eligible
Directors shall be effective unless the same shall be approved by the
stockholders of the Company entitled to vote thereon.

SECTION 10. RIGHTS OF ELIGIBLE DIRECTORS

          Nothing contained in the Program or with respect to any grant shall
interfere with or limit in any way the right of the stockholders of the Company
to remove any Eligible Director from the Board pursuant to the bylaws of the
Company, nor confer upon any Eligible Director any right to continue in the
service of the Company as a director.

SECTION 11. GENERAL RESTRICTIONS

     (a) Investment Representations. The Company may require any Eligible
Director to whom Common Stock is issued, as a condition of receiving such Common
Stock, to give written assurances in substance and form satisfactory to the
Company and its counsel to the effect that such person is acquiring the Common
Stock for his or her own account for investment and not with any present
intention of selling or otherwise distributing the same, and to such other
effects as the Company deems necessary or appropriate in order to comply with
federal and applicable state securities laws.

     (b) Compliance with Securities Laws. Each issuance shall be subject to the
requirement that, if at any time counsel to the Company shall determine that the
listing, registration or qualification of the shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in

8



--------------------------------------------------------------------------------



 



connection with, the issuance of shares thereunder, such issuance may not be
accepted or exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Committee. Nothing herein shall be deemed to
require the Company to apply for or to obtain such listing, registration or
qualification.

     (c) Nontransferability. Except as otherwise provided by the Committee,
Restricted Stock Units under this Program shall not be transferable by an
Eligible Director other than by the laws of descent and distribution.

     (d) No Acceleration of Distribution of Restricted Stock Units. The
distribution of Restricted Stock Units may not be accelerated, including upon
termination of the Program, if such acceleration would cause the distribution to
become subject to tax under Code Section 409A.

SECTION 12. WITHHOLDING

          The Company may defer making payments or delivering shares of Common
Stock under the Program until satisfactory arrangements have been made for the
payment of any federal, state or local income or employment taxes required which
the Company reasonably determines in its sole discretion are to be withheld with
respect to such payment or delivery.

SECTION 13. GOVERNING LAW

          The Program and all rights hereunder shall be construed in accordance
with and governed by the internal law, and not the law of conflicts, of the
State of Delaware.

SECTION 14. UNFUNDED PROGRAM

          The Program shall be unfunded and shall not create (or be construed to
create) a trust or a separate fund or funds. The Program shall not establish any
fiduciary relationship between the Company and any Eligible Director or other
person. To the extent any person holds any rights by virtue of a grant under the
Program, such right shall be no greater than the right of an unsecured general
creditor of the Company.

SECTION 15. HEADINGS

The headings of sections and subsections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Program.

9



--------------------------------------------------------------------------------



 



EXHIBIT A
FEES
(as of May 2005)

                 
Basic Fee
    $ 34,000      
Lead Director
    $ 15,000      
Committee Chair
    Audit & Finance: $10,000
Compensation/Nominating
&Governance: $5,000
   
Board Meetings/Teleconferences
    $ 1,500/$1,000      
Audit & Finance
Meetings/Teleconferences
    $ 1,500/$1,000      
Compensation Committee
Meetings/Teleconferences
    $ 1,000/$1,000      
Nomination & Governance
Meetings/Teleconferences
    $ 1,000/$1,000      
Annual Stock Based Grants
    Dollar value $175,000 in options and restricted stock, with 75% as options
and 25% as restricted stock (calculated using Black-Scholes model)    

 



--------------------------------------------------------------------------------



 



EXHIBIT B

IMATION CORP.
DIRECTORS COMPENSATION PROGRAM
ELECTION FORM

     THIS ELECTION is made by _________ (the “Eligible Director”), effective as
of the ___ day of ___, 200_.

     WHEREAS, Imation Corp., a Delaware corporation (the “Company”) has a
director compensation program (the “Program”);

     WHEREAS, the Eligible Director has the option under the Program to receive
Common Stock and/or Restricted Stock Units in lieu of payment of certain cash
compensation for service as a director of the Company;

               NOW, THEREFORE, in accordance with the terms and conditions of
the Program, the Eligible Director hereby agrees as follows:

The Program

     This Election is entered into pursuant to the Program, which is
incorporated herein by reference and made a part hereof. The Eligible Director
hereby acknowledges receipt of a copy of the Program. All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Program.

Basic Fee, Chairperson Fee and Lead Director Fee (“Annual Grant”)

               The Basic Fee, Chairperson Fee and Lee Director Fee is payable
(and prorated) on the date first elected to the Board of Directors (if other
than at an annual meeting of stockholders). Thereafter, the Basic Fee,
Chairperson Fee and Lead Director Fee is payable on each Accounting Date
following the Annual Meeting of Stockholders.

** Special Tax Rules Relating to Election to Receive Restricted Stock Units

          Due to new Internal Revenue Code Section 409A relating to the taxation
of deferred compensation, an election to receive Restricted Stock Units under
the Program can only be made for services performed and payments to be received
following the calendar year in which the election is made (e.g., an election
made in 2005 is not effective until January 1, 2006). Also, the election must
remain in effect for the ENTIRE calendar year. Any change in or termination of
the election can only be made the year before it is to go in effect (e.g., a
change for 2007 must be made before the end of 2006.)

DUE TO THE SPECIAL TAX RULE NOTED ABOVE, AN ELECTION MUST BE MADE FOR 2005
(WHICH CANNOT INCLUDE PAYMENT IN RESTRICTED STOCK UNITS) AND FOR 2006 (WHICH
CAN, AT THE ELIBLE DIRECTOR’S ELECTION, INCLUDE RESTRICTED STOCK UNITS.)

 



--------------------------------------------------------------------------------



 



               Subject to the terms and conditions of the Program, the Eligible
Director hereby elects to receive the Basic Fee, the Chairperson and Lead
Director Fee, if applicable, in the following manner:

BASIC FEE

For 2005 calendar year:

             

    ___ %   Election to receive Common Stock in lieu of Cash
 
           

    ___ %   Election to receive Cash
Total:
    100 %    

           

For 2006 Calendar year (and thereafter)**:

             

    ___ %   Election to receive Common Stock in lieu of Cash
 
           
 
           

    ___ %   Election to receive Restricted Stock Units in lieu of Cash
 
           

    ___ %   Election to receive Cash
Total:
    100 %    

           

CHAIRPERSON FEE: (if applicable)


For 2005 calendar year:

             
 
           

    ___ %   Election to receive Common Stock in lieu of Cash
 
           

    ___ %   Election to receive Cash
Total:
    100 %    

           

For 2006 Calendar year (and thereafter)**:

             
 
           

    ___ %   Election to receive Common Stock in lieu of Cash
 
           

    ___ %   Election to receive Restricted Stock Units in lieu of Cash
 
           

    ___ %   Election to receive Cash
Total:
    100 %    

           

2



--------------------------------------------------------------------------------



 



MEETING FEES:

               Subject to the terms and conditions of the Program, the Eligible
Director elects to receive Meeting Fees compensation in the following manner,
with such fees payable on each Quarterly Payment Date:

             

    ___ %   Election to receive Common Stock in lieu of Cash
 
           

    ___ %   Election to receive Cash
Total:
    100 %    

For 2006 Calendar year (and thereafter)**:

             

    ___ %   Election to receive Common Stock in lieu of Cash
 
           

    ___ %   Election to receive Restricted Stock Units in lieu of Cash
 
           

    ___ %   Election to receive Cash
Total:
    100 %    

LEAD DIRECTOR FEE: (if applicable-please complete this section even if you are
not currently lead director)

             

    ___ %   Election to receive Common Stock in lieu of Cash
 
           

    ___ %   Election to receive Cash
Total:
    100 %    

For 2006 Calendar year (and thereafter)**:

             

    ___ %   Election to receive Common Stock in lieu of Cash
 
           

    ___ %   Election to receive Restricted Stock Units in lieu of Cash
 
           

    ___ %   Election to receive Cash
Total:
    100 %    

3



--------------------------------------------------------------------------------



 



DISTRIBUTION ELECTION FOR RESTRICTED STOCK UNITS: (Must be completed if Eligible
Director has made an Election to Receive Restricted Stock Units.)

     The Eligible Director hereby elects to receive payment of his or her
Restricted Stock Units on the earlier to occur of a Change in Control, his or
her death or the following date:

     
___
  ___-year anniversary of the grant date (please specify)
 
   
___
  The date the Eligible Director incurs a “separation from service” with Company
(within the meaning of Section 409A of the Internal Revenue Code).
 
   
___
  Other (please specify date only): ___________________________

Term of Election

     This Election will remain in effect until terminated or changed by the
Eligible Director pursuant to written notice to the Secretary of the Company or
filing of a new Election Form. Note: A change or termination of an Election to
receive Restricted Stock Units will not become effective until January 1 of the
calendar year following the calendar year the change or termination is filed
with the Secretary of the Company.

     IN WITNESS WHEREOF, the Eligible Director has entered into this Election on
the day and year first above written, and the Company has accepted this Election
as of such day and year.

                  ELIGIBLE DIRECTOR
 
                      Signature
 
                Accepted and Agreed to by IMATION CORP.
 
           

  By:                     Title:    

           

4